Case 18-12560        Doc 31     Filed 10/15/18     Entered 10/15/18 10:20:29          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 12560
         Leterrious D Douglas

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/30/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 06/18/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-12560              Doc 31     Filed 10/15/18    Entered 10/15/18 10:20:29             Desc         Page 2
                                                       of 3



 Receipts:

           Total paid by or on behalf of the debtor                 $1,460.00
           Less amount refunded to debtor                           $1,460.00

 NET RECEIPTS:                                                                                             $0.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $0.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                           $0.00
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $0.00

 Attorney fees paid and disclosed by debtor:                     $750.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim        Claim        Principal       Int.
 Name                                     Class   Scheduled      Asserted     Allowed         Paid          Paid
 AT&T Mobility II LLC                 Unsecured           0.00           NA           NA            0.00        0.00
 BARCLAYS BANK DELAWARE               Unsecured           0.00           NA           NA            0.00        0.00
 CAPITAL ONE                          Unsecured           0.00           NA           NA            0.00        0.00
 CERASTES, LLC                        Unsecured      1,117.00            NA           NA            0.00        0.00
 CITIBANK N A                         Unsecured           0.00           NA           NA            0.00        0.00
 City of Chicago - Dep't of Revenue   Unsecured      1,009.00            NA           NA            0.00        0.00
 Comcast                              Unsecured         200.00           NA           NA            0.00        0.00
 ComEd                                Unsecured           0.00           NA           NA            0.00        0.00
 Dept Of Ed/navient                   Unsecured     70,228.00            NA           NA            0.00        0.00
 FIRST PREMIER BANK                   Unsecured           0.00           NA           NA            0.00        0.00
 Harris and Harris                    Unsecured         290.00           NA           NA            0.00        0.00
 Illinois Dept of Revenue 0414        Priority       4,362.73            NA           NA            0.00        0.00
 Internal Revenue Service             Priority       3,859.50            NA           NA            0.00        0.00
 IRS 1                                Unsecured      6,554.31            NA           NA            0.00        0.00
 LVNV FUNDING                         Unsecured      1,016.00            NA           NA            0.00        0.00
 NATIONWIDE CREDIT & CO               Unsecured          59.00           NA           NA            0.00        0.00
 Peoples Gas                          Unsecured         558.00           NA           NA            0.00        0.00
 PLS                                  Unsecured      1,190.00            NA           NA            0.00        0.00
 Portfolio Recovery Associates        Unsecured      1,058.00            NA           NA            0.00        0.00
 SEARS/CBNA                           Unsecured           0.00           NA           NA            0.00        0.00
 State Bank of Texas                  Secured      123,442.00            NA           NA            0.00        0.00
 State Bank of Texas                  Secured       15,000.00            NA     15,000.00           0.00        0.00
 WELLS FARGO BANK                     Unsecured           0.00           NA           NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-12560        Doc 31      Filed 10/15/18     Entered 10/15/18 10:20:29             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                $15,000.00               $0.00             $0.00
       Debt Secured by Vehicle                                $0.00               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                          $15,000.00               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


 Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

 TOTAL DISBURSEMENTS :                                                                            $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
